                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          CHARLESTON DIVISION


TAMMY A. SKIDMORE,

                                     Plaintiff,

v.                                                               CIVIL ACTION NO. 2:18-cv-01308

NORFOLK SOUTHERN RAILWAY COMPANY,

                                     Defendant.



                               MEMORANDUM OPINION AND ORDER


         Pending before the Court is Plaintiff Tammy Skidmore’s (“Plaintiff”) Motion to Remand.

(ECF. No. 6.) For the reasons discussed herein, the Court DENIES the motion.

                                                I.       BACKGROUND

         The allegations in the Amended Complaint involve a parcel of real property located at 176

Page Street, Kincaid, Fayette County, West Virginia. Plaintiff resides in a home located on the

property. (ECF No. 1-1 at 5, ¶¶ 1, 6.) The eastern boundary of the property boarders Loop

Creek, and Plaintiff’s home faces a railroad track situated on the opposite side of the creek. (Id.

¶¶ 7, 9.) Defendant Norfolk Southern Railway Company (“NSRC”) owns railroad lines that run

adjacent to the creek, opposite of the property, (id. ¶ 9), and a right-of-way on a portion of

Plaintiff’s property, abutting Loop Creek, for rail operations. 1



1
  Pursuant to a 1903 deed, Plaintiff’s predecessors in title conveyed NSRC’s predecessor, Deepwater Railway
Company, a right-of-way on the property. (ECF No. 1-1 at 87.) The right-of-way extends “75 feet at a right angle
from the center of the [railroad] tracks for a linear distance in excess of 500 [sic] feet.” (Id.; ECF No. 7 at 2.) NSRC
represents that the lines on this right-of-way are currently being leased to the Kanawha River Railroad. (Id. at 7, n.10.)
        In or around 2001, NSRC installed a culvert under its track structure. The culvert drains

water from its property into Loop Creek, a short distance upstream from Plaintiff’s residence. (Id.

at 5–6, ¶¶ 11–13.) Plaintiff alleges that, from 2015 to the present, approximately three to five feet

of the property abutting Loop Creek has eroded as a result of the culvert, and the “constant and

continuous soil erosion” is threatening the foundation of her home. (Id. at 6–7 ¶¶ 20–21.)

        Based on these allegations, Plaintiff originally filed this action in the Circuit Court of

Fayette County, West Virginia, asserting negligence, private nuisance, and trespass claims against

NSRC. (Id. at 23–25 ¶¶ 26–43.) After answering the initial complaint, NSRC conducted a

survey of the property. The survey established that the alleged eroded creek bank and a small

portion of Plaintiff’s home are located on NSRC’s right-of-way. (Id. at 89–90.) On March 16,

2018, NSRC filed an amended answer to raise a legal standing defense to Plaintiff’s claims.

Specifically, NSRC asserts that Plaintiff lacks standing to pursue claims and damages regarding

property she does not own. (Id. at 76, 81; ECF No. 1-1 at 76 (amended answer).)

        On August 23, 2018, Plaintiff filed an amended complaint, adding claims to quiet title of

the subject portion of the right-of-way by adverse possession and prescriptive easement. 2 (Id. at

7–12 ¶¶ 24–59.) On September 20, 2018, NSRC filed a notice of removal invoking this Court’s

jurisdiction on the basis that Plaintiff’s state law claims are preempted by the Interstate Commerce

Commission Termination Act (“ICCTA”), 49 U.S.C. 10101, et seq. (ECF No. 1.) On October

19, 2018, Plaintiff moved to remand, arguing that NSRC’s notice of removal was untimely and

that the ICCTA does not apply to the present case. (ECF No. 6.) NSRC filed a response in




2
  The Amended Complaint also alleges negligence, private nuisance, trespass, strict liability claims and seeks
injunctive relief requiring modification of the culvert and stream bed at the bottom of Loop Creek. (Id. at 7–13.)
                                                        2
opposition on November 2, 2018, (ECF No. 7), and on November 9, 2018, Plaintiff filed a reply

in support of remanding the case, (ECF No. 10).

                                      II.   LEGAL STANDARD

        Congress has provided a right of removal from state to federal court for any case that could

have originally been brought in federal court. See 28 U.S.C. § 1441(a). Under 28 U.S.C. § 1331,

federal district courts have original jurisdiction “of all civil actions arising under the constitution,

laws, or treaties of the United States.” Additionally, 28 U.S.C. § 1367(a) confers federal district

courts with supplemental jurisdiction over all “claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy . . . .”

        In evaluating a party’s claim to federal jurisdiction, a court should look to the

circumstances as they existed at the time the notice of removal was filed. See Dennison v.

Carolina Payday Loans, Inc., 549 F.3d 941, 943 (4th Cir. 2008) (“[F]ederal jurisdiction . . . is

fixed at the time the . . . notice of removal is filed.”) (citation omitted). The party asserting federal

jurisdiction bears the burden of proof. Landmark Corp. v. Apogee Coal Co., 945 F. Supp. 932,

935 (S.D. W. Va. 1996). “When removal is challenged, the defendant must establish jurisdiction

by a preponderance of the evidence.” S. v. Marion Cty. Coal Co., No. 1:15-cv-171, 2015 WL

6964651, at *2 (N.D. W. Va. Nov. 10, 2015) (citing Strawn v. AT&T Mobility LLC, 530 F.3d 293,

297–98 (4th Cir. 2008)). Because removal of civil cases from state to federal court infringes state

sovereignty, federal courts strictly construe the removal statute and resolve all doubts in favor of

remanding cases to state court. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109

(1941); see also Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994)




                                                   3
(“Because removal jurisdiction raises significant federalism concerns, we must strictly construe

removal jurisdiction.”) (citation omitted).

                                        III.   DISCUSSION

       The well-pleaded-complaint rule has long governed whether a case “arises under” federal

law. See, e.g., Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127–28 (1974). This rule

“provides that federal jurisdiction exists only when a federal question is presented on the face of

the plaintiff’s properly pleaded complaint.” Caterpillar v. Williams, 483 U.S. 386, 392 (1987);

Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v. First Nat’l Bank, 299 U.S.

109 (1936)). Consistent with this rule, a case generally cannot be removed to federal court based

on a federal defense alone, including the defense of federal preemption. Caterpillar, 483 U.S. at

392–93.

       “One corollary of the well-pleaded complaint rule . . . is that Congress may so completely

pre-empt a particular area that any civil complaint raising this select group of claims is necessarily

federal in character.” Taylor, 481 U.S. at 63–64. Complete preemption occurs whenever state

law “stands as an obstacle to the accomplishment and execution of the full purposes and objectives

of Congress.” Chi. & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 317 (1981)

(quoting Perez v. Campbell, 402 U.S. 637, 649 (1971)). In deciding whether a federal law

preempts a state claim, the court must “ascertain Congress’ intent in enacting the federal statute at

issue.” Metro. Life Ins. Co. v. Mass., 471 U.S. 724, 738 (1985).

       Removal jurisdiction in this case is premised on the ICCTA preemption of Plaintiff’s state

law claims. Prior to the enactment of the ICCTA, the primary statement of Congressional railroad

policy was the Interstate Commerce Act of 1887 (“ICA”). The ICA was designed to regulate the


                                                  4
railroad industry and has been labeled “one of the most comprehensive regulatory plans that

Congress has ever undertaken.” United States v. Baltimore & O. R. Co., 333 U.S. 169, 175

(1948). The ICA created the Interstate Commerce Commission (“ICC”) and charged it with broad

authority to implement provisions of the ICA and regulate many facets of the railroad industry.

        In 1995, Congress enacted the ICCTA, terminating the ICC altogether and transferring

many of its regulatory functions to the Surface Transportation Board (“STB”).                    See ICC

Termination Act of 1995, Pub.L. 104–88, 109 Stat. 803 (Dec. 29, 1995); 49 U.S.C. § 10501; PCS

Phosphate Co., Inc. v. Norfolk S. Corp., 559 F.3d 212, 218 (4th Cir. 2009). Specifically, the

ICCTA grants the STB “exclusive” jurisdiction over “(1) transportation by rail carriers . . . and (2)

the construction, acquisition, operation, abandonment, or discontinuance of . . . tracks, or

facilities.” 49 U.S.C. § 10501(b). “Transportation” by rail carriers is an expansive term and

includes, in relevant part, “(A) a . . . property, facility, instrumentality, . . . related to the movement

of passengers or property, or both, by rail, regardless of ownership or an agreement concerning

use; and (B) services related to that movement . . . [.]” Id. at § 10102(9). The statute also broadly

defines “railroad” to include “a switch, spur, track, terminal, terminal facility, and a freight depot,

yard, and ground, used or necessary for transportation.” Id. at § 10102(6). See also Wis. Cent.

Ltd. v. City of Marshfield, 160 F.Supp.2d 1009, 1015 (W.D. Wis. 2000) (noting Congress’ intent

in enacting the ICCTA was to substantially deregulate the railroad industry to ensure its economic

viability (citing 49 U.S.C. § 10101 and CSX Transp., Inc. v. Ga. Pub. Serv. Comm’n, 944 F. Supp.

1573, 1583 (N.D. Ga. 1996))).

        The Fourth Circuit has recognized that the ICCTA’s preemption provision expressly

displaces state “regulation” of rail transportation.        See, e.g., Norfolk S. Ry Co. v. City Of


                                                    5
Alexandria, 608 F.3d 150, 157 (4th Cir. 2010). See also PCI Transp. Inc. v. Fort Worth & W.

R.R. Co., 418 F.3d 535 (5th Cir. 2005) (affirming removal based on ICCTA preemption); Union

Pac. R.R. v. Chi. Transit Auth., 647 F.3d 675, 678 (7th Cir. 2011) (reasoning that “Congress’s

intent in the [ICCTA] to preempt state and local regulation of railroad transportation has been

recognized as broad and sweeping.”).

       NSRC argues that Plaintiff’s claims for adverse and prescriptive taking of railroad property

are preempted under the ICCTA and were properly removable on their face under the complete

preemption doctrine. Plaintiff makes three arguments against removal jurisdiction in this case.

First, Plaintiff argues that NSRC’s removal was untimely. Second, Plaintiff contends that the

ICCTA does not apply because her title vested in the disputed property prior to its enactment.

Finally, Plaintiff maintains that, even if the ICCTA applies, her claims to quiet title are not subject

to the STB’s regulatory mandate because this portion of the right-of-way is not used for rail

transportation within the meaning of the statute. The Court disagrees and finds that Plaintiff’s

claims were timely and properly removed to federal court.

       A. NSRC’s Removal was Timely

       Plaintiff’s first point of contention is that NSRC’s removal was untimely. Generally, a

defendant must file a notice of removal within 30 days of service or receipt of the initial pleading.

See 28 U.S.C. § 1446(b)(1). If the claims set forth in the initial pleading are not removable, a

defendant may file a notice of removal within 30 days of receiving “an amended pleading, motion,

order or other paper from which it may be ascertained that the case is one which is or has become

removable.” Id. at § 1446(b)(3).




                                                  6
       Plaintiff argues that it was clear on the face of the initial complaint that she was asserting

ownership over the portion of property at issue. She asserts that the filing thereof, in March of

2017, consequently triggered the 30-day removal period. (ECF No. 6 at 4–5.) Alternatively,

Plaintiff argues that the 30-day removal period began on March 1, 2018, once NSRC became aware

of the property dispute and filed a motion to amend its answer to raise a standing defense to

Plaintiff’s claims. (Id. at 5.)

       Plaintiff’s arguments are misplaced as neither the initial claims nor prospective defenses

thereto implicate federal law. The initial complaint expressly states that “Plaintiff is . . . the owner

of [the property]”, (ECF No. 1-1 at 21, ¶ 8), and further alleges events and resulting damages

specifically to “Plaintiff’s property.” (See e.g., id. at 23, ¶ 21.) While these allegations certainly

imply that Plaintiff was asserting ownership to the property at issue, her claims did not attempt to

“regulate” aspects of rail “transportation” within the purview of the ICCTA. See Norfolk S. Ry.

Co., 608 F.3d at 157 (recognizing “that Congress has narrowly tailored the ICCTA preemption

provision to displace only ‘regulation,’ i.e., those state laws that may reasonably be said to have

the effect of ‘managing’ or ‘governing’ rail transportation.”) (internal citations and quotations

omitted); see also Wis. Central, Ltd., 160 F.Supp.2d at 1013 (defining “regulation” as the “act or

process of controlling by rule or restriction” (citing Black’s Law Dictionary 1289 (7th ed. 1999))).

       The complaint simply advanced state claims based on alleged tortious acts. See Emerson

v. Kan. City S. Ry. Co., 503 F.3d 1126, 1130 (10th Cir. 2007) (holding that improper trash disposal

and a failure to maintain a drainage ditch are not instrumentalities or services related to

“transportation” but “[r]ather, they are possibly tortious acts committed by a landowner who

happens to be a railroad company.”). The effects of the state remedies sought in relation to these


                                                   7
tort claims would not have had an “unreasonable burden” or interference with rail transportation

to invoke this Court’s jurisdiction under the ICCTA. See id.; see also Rushing v. Kan. City S. Ry.

Co., 194 F.Supp.2d 493, 501 (S.D. Miss. 2001) (holding that negligence and nuisance claim related

to damage from stormwater runoff from railroad property is not “the type of economic regulation

Congress was attempting to prescribe when it enacted the ICCTA” and is not preempted); Iowa,

Chi. & E. R.R. Corp. v. Washington Cty., Iowa, 384 F.3d 557, 561 (8th Cir. 2004) (holding that

state law requiring railroad bridge replacement was not preempted).

        Similarly, potential defenses to Plaintiff’s state tort claims could not give rise to complete

preemption. See Fayard v. Ne. Vehicle Servs., LLC, 533 F.3d 42, 47–49 (1st Cir. 2008) (holding

that “preemption may well be a defense to the [plaintiffs’] nuisance claims, but the conditions have

not been met to authorize removal through the extreme and unusual outcome of complete

preemption”). Instead, Plaintiff’s alleged ownership over the disputed property merely raised an

issue of legal standing as NSRC raised in its amended answer to the initial complaint. 3 See

Findley v. State Farm Mut. Auto. Ins. Co., 576 S.E.2d 807, 821 (W. Va. 2002) (“Generally,

standing is defined as ‘[a] party’s right to make a legal claim or seek judicial enforcement of a

duty or right.’” (citing Black’s Law Dictionary 1413 (7th ed. 1999)); State ex rel. Leung v. Sanders,

584 S.E.2d 203, 212 (W. Va. 2003) (“One specific aspect of standing is that one generally lacks

standing to assert the rights of another.”); W. Va. Div. of Highways v. Mason, No. 17–0430, 2018

WL 2192987, at *3 (W. Va. May 14, 2018) (memorandum decision) (holding respondent lacked

standing to enjoin petitioner from removing hedges and trees because she did not have an

ownership interest in the property in question). Whether Plaintiff has an ownership interest in the


3
 The Court makes no judgment on the substantive merits of any state law claim or defense stemming from the events
and circumstances alleged in the initial complaint.
                                                       8
property for purposes of determining legal standing is a question of state law that does not convey

“original jurisdiction” to this Court. See 28 U.S.C. § 1441(a) (providing for removal under § 1441

only where the federal courts would have “original jurisdiction.”).

       The Court finds that Plaintiff’s claims did not become removable until she filed her

Amended Complaint on August 23, 2018. It was then when Plaintiff asserted state law claims,

designed to regulate and strip NSRC of its ownership and right to use the right-of-way—property

within the national railway system. As discussed below, claims to quiet title through adverse

possession or prescriptive easement affect rail transportation and are completely preempted under

the ICCTA. See, e.g., 14500 Ltd. v. CSX Transp., Inc., 2013 WL 1088409 (N.D. Ohio 2013)

(where landowner erected and maintained fence on rail property and sought to quiet title through

adverse possession and prescriptive easement, the court held that removal was proper because

“attempts to take railroad property are preempted by the ICCTA.”). Therefore, the Court finds

that NSRC timely removed the case on September 21, 2018, 29 days after the 30-day period for

removal began.

       B. The ICCTA Applies

       Plaintiff next argues that there is no basis for federal jurisdiction because she satisfied the

statutory period to acquire title by adverse possession prior to the enactment of the ICCTA in 1995.

(ECF No. 6 at 5–7 (citing Syl. Pt. 3, Wallace v. Pack, 749 S.E.2d 599 (W. Va. 2013) (outlining

elements of adverse possession); Syl. Pt. 4, Bennett v. Pierce, 40 S.E. 395 (W. Va. 1901)

(providing that once the statutory period to recover land has lapsed, “the statute vests good title in

the occupant against his adversary.”).) Plaintiff points to deeds dated from 1896 to 2012 to

establish that she and her predecessors in title have claimed ownership over the property at issue


                                                  9
under color of title since 1904. (ECF No. 6 at 6; see also ECF Nos. 6-1, 6-2, 6-3, 6-4, 6-5, 6-6,

6-7, 6-8 (deeds conveying title to Plaintiff’s property).)                 Further, Plaintiff offers affidavits

attesting that the subject portion of the property has remained unimproved since at least 1945,

except for Plaintiff’s home which encroaches onto the right-of-way. (ECF No. 6 at 6; see also

ECF Nos. 6-9, 6-10 (affidavits).) The affidavits also attest that the property is not currently being

used, nor has it ever been used, for railroad purposes. (Id.)

         Plaintiff relies on Gipson/Hudson Props., LLC v. Norfolk S. Corp. for the proposition that

the ICCTA is inapplicable to her claim to quiet title because the track at issue was abandoned prior

to enactment of the ICCTA. 2009 WL 10668532 (N.D. Ga. 2009). In Gipson, a rail carrier was

granted permission from the ICC to discontinue maintenance and operations of its interstate track.

Id. at *1. The abandoned track was divided into parcels of land, and a right-of-way containing

the railroad’s spur track was sold to a separate rail carrier. 4 Id. Thereafter, in an action to quiet

title, it was argued that the right-of-way was abandoned in the late 1980s after the spur track was

removed, grass was planted, and asphalt driveways and parking areas were installed on the

property. Id. at *3–4. The court noted that “there was nothing on the Property in 1996 over

which the STB could have assumed jurisdiction” because the track had already been removed from

the property. Id. at *3. Therefore, the court held that the plaintiff’s claim was not preempted

because the spur track “had ceased to exist years before the STB ever acquired jurisdiction over

such matters.” Id. at *4.




4
 At the time, the ICA specifically excluded intrastate spur track from the jurisdiction of the ICC, thus leaving states
with regulatory authority. Gipson/Hudson Props., LLC v. Norfolk S. Corp., 2009 WL 10668532, at *1, n.3 (N.D. Ga.
2009).
                                                         10
       Gipson is of little utility. Unlike in Gibson where “the STB did not acquire jurisdiction

over the spur track that previously traversed the Property because the spur track no longer existed”,

id. at *4, there is no dispute that the track at issue here still exists and continues to operate within

the national railroad system. (ECF No. 1-1 at 21, ¶ 11; ECF No. 7 at 7.) Recognizing this

problem, NSRC argues that the property could not have been lawfully abandoned prior to the

passage of the ICCTA without the ICC’s authorization.             NSRC contends that it has never

petitioned the ICC nor the STB to abandon the subject property and such has never been approved.

(ECF No. 7 at 13–14.) Plaintiff does not dispute that the ICC never authorized abandonment of

the property at issue.   Rather, Plaintiff implies that the reach of the ICC’s mandate was not as

broad as the STB under the ICCTA and did not extend to the abandonment of railroad property.

       Plaintiff does not cite authority to support her narrow interpretation of the ICC’s regulatory

authority under the ICA. Contrary to Plaintiff’s view, the Supreme Court has stated that the ICA

“endow[ed] the Commission with broad authority over abandonments, or permanent cessations of

service.” Kalo Brick & Tile Co., 450 U.S. at 319, 323. The Kalo Brick Court confirmed that,

pursuant to 49 U.S.C. § 10903(a) (1976), a rail carrier subject to the jurisdiction of the ICC could

abandon any part of its railroad lines, or discontinue operations, “only if the Commission [found]

that the present or future public convenience and necessity require[d] or permit[ted] the

abandonment or discontinuance.” Id. at 323. Indeed, § 10904 specifically set forth the procedure

for obtaining a certificate of abandonment or discontinuance from the ICC. See 49 U.S.C. §

10904 (1976). The ICC was generally deemed to have terminated its jurisdiction over the line

once it issued a certificate of abandonment. See Preseault v. ICC, 494 U.S. 1, 5, n.3 (1990);

Hayfield N. R. Co. v. Chi. & N. W. Transp. Co., 467 U.S. 622, 632–34 (1984). The ICC echoed


                                                  11
Supreme Court precedent and also stated that whether a line has been “abandoned is a question of

the carrier’s intent.” Iowa Power, Inc.—Constr. Exemption—Council Bluffs, IA, 8 I.C.C.2d 858,

863 (1990).

       The Fourth Circuit has not directly spoken on the interplay between state law adverse

possession claims and the regulatory authority of the ICC prior to the enactment of the ICCTA.

However, in B & S Holdings, LLC v. BNSF Ry. Co., the Eastern District of Washington aptly ruled

that the ICCTA completely preempted a former landowner’s state law adverse possession claim

against a railroad “because not only would [the action] interfere with railroad operations, but would

divest the railroad of the very property with which it conduct[ed] its operations.” 889 F.Supp.2d

1252, 1258 (E.D. Wash. 2012). In B & S Holdings, a building and parking area had encroached

on the railroad’s right-of-way since before 1979.         (ECF No. 7-2 at 3, 4 (declaration).)

Nonetheless, the court reasoned that whether to grant the former landowner clear title to the

property necessarily involved the regulation of rail transportation and was a decision that rested

exclusively with the STB.

       The Colorado District Court addressed a similar issue in Phillips Co. v. S. Pac. Rail Corp.,

where a plaintiff sought ownership over a portion of railroad property allegedly abandoned before

1988. 902 F.Supp. 1310, 1311 (D. Co. 1995). The Phillips court referred the question of

abandonment to the ICC, which declared a bright line rule that an abandonment “could occur only

after ICC approval.” Id. The ICC found that because it “never exercised its authority at 49

U.S.C. [§] 10903 to permit an abandonment”, an abandonment could not have occurred. Id. The

court deferred to the ICC’s decision and dismissed the plaintiff’s claim as it was undisputed that

the ICC had not authorized an abandonment. Id. at 1312–13.


                                                 12
       Applying existing ICC and court precedent, the Court finds that the breadth of the ICC’s

regulatory authority under the ICA included the abandonment of railroad property. The right-of-

way here is part of the interstate rail network and was once regulated by the ICC through the ICA

and now by the STB through the ICCTA. See 49 U.S.C. § 10501. Plaintiff has not established,

nor is it alleged, that abandonment proceedings were held before the ICC or that the ICC permitted

NSRC to abandon the subject right-of-way. Moreover, there is no evidence that NSRC ever

intended to abandon this property. Considering the evidence, the Court cannot find that the

property was lawfully abandoned prior to the enactment of the ICCTA. Accordingly, the ICCTA

applies to Plaintiff’s adverse possession claim, see Ouachita R.R., Inc. v. Circuit Court of Union

Cnty, 206 S.W.3d 811, 817 (Ark. 2005) (“[J]ust as the ICC had exclusive jurisdiction over a

railroad’s abandonment of its lines, so does the STB since the passage of the ICC Termination Act

of 1995.”), and whether Plaintiff can establish the requisite elements for adverse possession is only

relevant should the STB determine otherwise.

       C. The ICCTA Prevents the Taking of Railroad Property

       As a final challenge to removal, Plaintiff argues that the ICCTA cannot prevent a taking

because the disputed portion of the right-of-way is not utilized for “transportation by rail carriers”

or to facilitate “the movement of passengers or property.” (ECF No. 6 at 10.) In response, NSRC

argues that the right-of-way contains an elevated track structure, slope, and culvert, which serve

to adequately drain surface water from the active track and ensure proper transportation of

property, namely coal.     NSRC claims that a taking of any portion of this property, which

unequivocally relates to rail transportation, is prevented under the ICCTA. (ECF No. 7 at 16.)

The Court finds NSRC’s argument persuasive.


                                                 13
       As Plaintiff alleges in the Amended Complaint, the culvert is installed “in the Federal

Emergency Management Administration 100-year Floodplain”, (ECF No. 1-1 at 6, ¶ 14), and

“drain[s] surface water from NSRC’s property into Loop Creek”, (id. ¶ 13). Because “Loop Creek

lacks sufficient capacity”, water draining from NSRC’s property naturally discharges against the

subject portion of the right-of-way abutting the creek. (Id. ¶¶ 16, 19.) There is no dispute that

the culvert was installed to protect the track structure from flooding and for adequate drainage—

central components to ensuring the unimpeded flow of interstate commerce through transportation

of property. Without adequate drainage, rail carriers could not operate. The Court finds this use

is unquestionably related to rail transportation, and an attempt to take any portion of the railroad

property is preempted under the ICCTA.

       Moreover, despite the absence of tracks or equipment on the portion of the right-of-way

over which Plaintiff seeks to take exclusive ownership and control, the Court cannot ignore the

fact that the remaining portion of the 75-foot right-of-way does contain an operation rail line and

property related to transportation. As stated previously, there is no evidence that the ICC or the

STB authorized NSRC to abandon the subject portion of the right-of-way. Nor does this portion

of the railroad right-of-way fall outside the scope of the ICCTA simply because a narrow body of

water separates it from active rail property. See Union Pac. R. Co. v. Chi. Transit Authority, 647

F.3d 675 (7th Cir. 2011) (holding that, even though the railroad property was not currently being

used for railroad transportation, the ICCTA applied because a taking would prevent the railroad

from using the property in the future for transportation); Soo Line R. Co. v. City of St. Paul, 827

F.Supp.2d 1017, 1021–22 (D. Minn. 2010) (finding that a city’s proposed condemnation was a

form of regulation preempted under the ICCTA because it sought to control a portion of a rail


                                                14
carrier’s property).   The STB has rejected this strategy and has cautioned that a contrary

“approach to preemption would permit landowners to carve off strips of railroad [property] all over

the country for non-rail use, even though the Board has not authorized the [property] to be

permanently removed from the nation’s rail system under Title 49.” Jie Ao And Xin Zhouf,

Petition For Declaratory Order, FD 35539, 2012 WL 2047726, at *7 (STB June 4, 2012).

        Considering “the strong federal policy in favor of retaining rail property in the national rail

network, where possible”, id., the Court finds that application of adverse possession to this

disputed portion of the property would amount to regulation of rail transportation because it would

confer exclusive control to Plaintiff over property that is part of the interstate rail network.

Accordingly, because an adverse taking of rail property is preempted under the ICCTA, removal

to federal court in this case is proper.

                                           IV.   CONCLUSION

        For the reasons above, the Court DENIES Plaintiff’s Motion to Remand. (ECF No. 6.)

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                 ENTER:        April 18, 2019




                                                   15
